Citation Nr: 9918864	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  99-09 581	)	DATE
	)
	)



THE ISSUES

Eligibility for payment of attorney fees from past-due 
benefits.




ATTORNEY FOR THE BOARD

A. Shawkey





INTRODUCTION

The veteran served on active duty from March 1945 to December 
1946.  

This matter relating to attorney fees is before the Board of 
Veteran' Appeals (Board) following proceedings at the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA) relating to claims by the veteran for 
VA benefits.

The claimant, J. J. W., in the present case is an attorney 
who was retained by the veteran on March 11, 1997.

The RO notified both the veteran and his attorney by letter 
dated May 18, 1999, that the case was being transferred to 
the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  No 
response was received from the veteran or his attorney.


FINDINGS OF FACT

1.  An initial Board decision on October 23, 1996, denied 
entitlement to a rating greater than 10 percent for eczema of 
the hands.

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.



3.  The Attorney, J. J. W., was retained within one year 
after the October 23, 1996, Board decision.

4.  The fee agreement signed by the parties in March 1998 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran, such fee to be paid by VA from past-
due benefits; it also provides that any prior award of 
attorney's fees for representation before the Court under the 
Equal Access to Justice Act (EAJA) shall not be deducted from 
the 20% contingency fee for representation before VA.


CONCLUSION OF LAW

The criteria for a valid fee agreement between the attorney 
J. J. W. and the veteran as to VA representation have not 
been met.  38 U.S.C.A. § 5904(d)(1) (West 1991); 38 C.F.R. 
§ 20.609(h) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  



(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(c)(1) (1998).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1998).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c)(3) (1998).  

On October 23, 1996, the Board denied the veteran's claim for 
an increased rating for service-connected eczema of the 
hands.  The notice of disagreement which preceded the Board 
decision with respect to the increased rating issue involved 
was received by the RO after November 18, 1988.  In July 1997 
the veteran and his attorney, J. J. W., executed a contract 
by which the attorney was retained to provide legal services 
in connection with the veteran's VA claim.  This contract was 
followed by another contract signed by the parties on March 
22, 1998, also in connection with the veteran's VA claim.  
Thus, the three statutory and regulatory criteria necessary 
for the attorney to charge a fee for his services have been 
met.  38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(c) (1998).  

However, before VA can pay attorney fees out of the veteran's 
past-due benefits, it must also be determined whether the fee 
agreement between the veteran and the attorney, J. J. W., is 
valid.

The applicable regulation specifies that the claimant and an 
attorney-at-law may enter into a fee agreement providing that 
payment for the services of the attorney-at-law will be made 
directly to the attorney-at-law by VA.  Such payment will be 
made out of any past-due benefits awarded as a result of a 
successful appeal to the Board following a prior denial of 
such benefits by the Board.  Such an agreement will be 
honored by the VA only if the following conditions are met:

(i)  The total fee payable (excluding 
expenses) does not exceed 20 percent of 
the total amount of the past-due benefits 
awarded.  

(ii)  The amount of the fee is contingent 
on whether or not the claim is resolved 
in a manner favorable to the claimant or 
appellant, and

(iii)  The award of past-due benefits 
results in a cash payment to a claimant 
or an appellant from which the fee may be 
deducted.  

38 C.F.R. § 20.609 (h) (1998).

In March 1998, the veteran and the attorney, J. J. W., 
executed a document entitled "Attorney-Client Contingency 
Fee Agreement."  The document states that "Client agrees to 
pay a fee equal to twenty percent (20%) of the total amount 
of any past-due benefits awarded by the Dept. of Veterans 
Affairs on the basis of Client's claim."  The document goes 
on to say that "Since this Contract provides for legal 
services to be rendered before the Department of Veterans 
Affairs only, the parties agree that any prior award of 
attorney's fees for representation before the Court under the 
Equal Access to Justice Act (EAJA) shall not (emphasis in 
original) be deducted from the 20 % contingency fee for 
representation before the Department of Veterans Affairs."

While the law does not preclude the claimant's attorney from 
being awarded fees from past-due benefits under 38 U.S.C.A. 
§ 5904(d) and under EAJA, he bears the responsibility of 
refunding to the claimant the amount of the smaller fee if 
such fees are for the "same work".  VAOPGCPREC 12-97; 
Section 506(d) of the Federal Courts Administration Act of 
1992 (FCAA), Pub. L. No. 102-572, 106 Stat. 4506; Shaw v. 
Gober, 10 Vet. App. 498 (1997).  The failure to do so in such 
a case may subject the attorney to the possibility of 
criminal prosecution under 38 U.S.C.A. § 5905 for wrongfully 
withholding benefits due to the claimant.  VAOPGCPREC 12-97.

In the instant case, the record shows that the claimant's 
attorney was authorized payment of attorney fees under EAJA, 
§ 2412(d), in March 1998.  Although the Board has no 
authority to take action to offset the amount of EAJA fees in 
the event that such fees are for the "same work" as under 
§ 5904, the Board does have the authority, and indeed the 
responsibility, to determine whether such fees are payable 
directly by VA from past-due benefits under § 5904(d).   

Because the March 1998 fee agreement between the veteran and 
his attorney allows for a total fee payable beyond the 20 
percent of the total amount of past-due benefits by 
specifically precluding an offset, the fee agreement may not 
be 



recognized by the Board as a valid fee agreement for VA 
purposes.  § 5904(d); 38 C.F.R. § 20.609 (h).  It follows 
that, without a valid fee agreement recognized by VA, 
attorney fees cannot be paid from past-due benefits awarded 
to the veteran.


ORDER

Eligibility for payment of attorney fees out of past-due 
benefits is denied.



		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


